OPINION
{¶ 1} Terrance Jones was indicted for aggravated robbery, a first degree felony. After a trial by jury, Jones was found guilty. The trial court sentenced Jones to three years imprisonment, the minimum sentence for aggravated robbery. Jones appealed and counsel was appointed to prosecute the appeal. On June 1, 2006, counsel for Jones filed an Anders brief pursuant to Anders v. California (1967), 386 U.S. 738, wherein counsel represented that after thorough examination of the record, he was unable to discover any errors by the trial court which were prejudicial to the appellant.
 {¶ 2} By order of June 12, 2006, we informed Jones that his appointed counsel had filed an Anders brief and of the significance of an Anders brief. We granted Jones sixty days from June 12 to file a pro se brief assigning errors for review by this court. As of the rendition of this judgment, Jones has not filed anything with this court.
 {¶ 3} Pursuant to our responsibilities under Anders, we have independently reviewed the entire record in this case, and, having done so, we agree with the assessment of appointed appellate counsel that there are no arguably meritorious issues for appellate review and that this appeal is frivolous.
 {¶ 4} Accordingly, the judgment of the trial court will be affirmed.
Grady, P.J. and Donovan, J., concur.